TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED DECEMBER 31, 2014



                                       NO. 03-14-00250-CV


               Alexandra Krot and American Homesites TX, LLC, Appellants

                                                  v.

                           Fidelity National Title Company, Appellee




         APPEAL FROM THE 250TH DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE JONES, JUSTICES ROSE AND GOODWIN
               AFFIRMED -- OPINION BY CHIEF JUSTICE JONES




This is an appeal of the judgment signed by the trial court on January 30, 2014. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. The

appellants shall pay all costs relating to this appeal, both in this Court and in the court below.